

116 HR 6638 IH: Reducing COVID–19 Disparities by Investing in Public Health Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6638IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mrs. Hayes introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo increase the annual funding for the Chronic Disease Prevention and Health Promotion Fund, the National Institute on Minority Health and Health Disparities, and the Offices of Minority Health within the Office of the Secretary of Health and Human Services, the Agency for Healthcare Research and Quality, the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Food and Drug Administration, the Health Resources and Services Administration, and the Substance Abuse and Mental Health Services Administration to enable the United States and State departments of public health to better combat disparities that have emerged during the COVID–19 crisis and beyond, and for other purposes.1.Short titleThis Act may be cited as the Reducing COVID–19 Disparities by Investing in Public Health Act.2.FindingsThe Congress finds the following:(1)Funding under this Act is essential to core efforts at the Department of Health and Human Services and in local and State health departments to prevent and control the spread of chronic disease and conditions. The National Center for Chronic Disease Prevention and Health Promotion works to raise awareness of health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders. One of the primary functions of the Center is to reduce risk factors for groups affected by health disparities.(2)Six in ten Americans live with at least one chronic disease, like heart disease and stroke, cancer, or diabetes. These and other chronic diseases are the leading causes of death and disability in America. Specifically, chronic diseases are responsible for 7 in 10 deaths each year. According to the Centers for Disease Control and Prevention (CDC), individuals who are at high risk for severe illness from COVID–19 are people with chronic lung disease or moderate to severe asthma, people with serious heart conditions, people who are im­mu­no­com­pro­mised—sometimes because of cancer or HIV/AIDS, people with diabetes, people with liver disease, people with severe obesity, and people with chronic kidney disease undergoing dialysis.(3)According to hospital data from the first month of the COVID–19 epidemic in the United States released by the CDC, roughly 1 in 3 people who required hospitalizations from COVID–19 were African American. While 33 percent of total hospitalized patients are Black, African Americans constitute just 13 percent of the entire American population. Early data released by States and municipalities show that African Americans suffer higher mortality rates from COVID–19. Socioeconomic factors further contribute to racial disparities seen in both prevalence of chronic conditions and exposure to COVID–19. Individuals in low-income communities and people of color are more likely to have many of the chronic health conditions that have been identified as risk factors for complications from COVID–19, yet suffer decreased access to care, compounded by a decreased likelihood of undergoing appropriate treatment.(4)According to the American Diabetes Association, 12.1 percent of Hispanic Americans, 12.7 percent of African Americans, 8 percent of Asian Americans, and 15.1 percent of American Indians/Alaska Natives have been diagnosed with diabetes, compared to just 7.4 percent of White Americans. The CDC calculated that compared to non-Hispanic Whites, Hispanics are 40 percent more likely to die from diabetes, African Americans are twice as likely to die from diabetes, and American Indians/Alaska Natives are almost twice as likely to die from the disease.(5)According to the National Institutes of Health, African Americans are more than 30 percent more likely to die from heart disease, are twice as likely to have a stroke—which tends to be more severe with a higher morbidity and results in higher mortality, are 40 percent more likely to have high blood pressure, and have a higher rate of hypertension and heart failure than their White counterparts.(6)Minority groups suffer from asthma at a disproportionate rate, have the highest number of emergency room visits and hospital stays due to asthma, and have higher mortality rates from asthma than their White counterparts. The prevalence of childhood asthma for African Americans is 12.7 percent compared to 8 percent for White Americans, while mortality rates in children and adults are eightfold and threefold higher, respectively, for African Americans compared to White Americans.(7)President Trump has consistently proposed budgets that would cut the Chronic Disease Prevention and Health Promotion Fund. In fiscal year 2021, the President proposed to consolidate the CDC’s primary chronic disease prevention activities, including tobacco, diabetes, heart disease, and stroke, and nutrition and physical activity, into a single block grant to States, while proposing a $427,000,000 cut to the account. In fiscal year 2020, the President proposed a $236,500,000 cut to the account. In fiscal year 2019, the President proposed a $138,300,000 cut to the account. In fiscal year 2018, the President proposed a $222,300,000 cut to the account.(8)Cuts to this Fund and other public health prevention efforts undermine efforts to create an affordable and accessible health care system, and a better quality of life for Americans of all ethnic, racial, and socioeconomic backgrounds. Cuts to this Fund would also exacerbate existing disparities and underlying health conditions that have created seemingly vast disparities in hospitalization and mortality rates due to COVID–19.(9)Prevention efforts have proven to be effective. Funding increases for community-based public health programs reduce preventable disease caused by diabetes, cancer, and cardiovascular disease. Improved access to intervention, treatment, and affordable care is also proven to mitigate the development of associated chronic diseases and mortality rates.(10)Increasing the Chronic Disease Prevention and Health Promotion Fund funding to $2,400,000,000 annually will allow the Fund to invest in more innovative, evidence-based public health programs, maintain and expand investments in programs with demonstrated success, and help reduce racial health disparities and rates of chronic disease that can put persons of color at greater risk of hospitalization or death from COVID–19.(11)Further, the Office of Minority Health in the Office of the Secretary of Health and Human Services (established by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6)) was designed for the purpose of improving minority health and the quality of health care minorities receive, and eliminating racial and ethnic disparities. The Office of Minority Health and Health Equity at the CDC serves to decrease health disparities, address social determinants of health, and promote access to high-quality preventative health care. The Office of Minority Health and Health Equity at the Food and Drug Administration promotes and protects the health of diverse populations through research and communication of science that addresses health disparities. The National Institute on Minority Health and Health Disparities leads scientific research that advances understanding of minority health and health disparities.(12)Increasing funding for these and other critical health programs will enable the United States and State departments of public health to better combat disparities that have emerged during the COVID–19 crisis and beyond.3.Reducing COVID–19 disparities by investing in public health(a)Chronic Disease Prevention and Health PromotionThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for Centers for Disease Control and Prevention—Chronic Disease Prevention and Health Promotion, for fiscal year 2020 and each subsequent fiscal year, $2,400,000,000.(b)National Institute on Minority Health and Health DisparitiesThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the National Institute on Minority Health and Health Disparities, for fiscal year 2020 and each subsequent fiscal year, $672,000,000.(c)Office of Minority HealthThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the Office of Minority Health in the Office of the Secretary of Health and Human Services (established by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6)), for fiscal year 2021 and each subsequent fiscal year, the amount that is twice the amount of funds made available to such Office of Minority Health for fiscal year 2020.(d)Other Offices of Minority Health within the Department of Health and Human ServicesThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the Office of Minority Health of the Agency for Healthcare Research and Quality, the Office of Minority Health of the Centers for Disease Control and Prevention, the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Office of Minority Health of the Food and Drug Administration, the Office of Minority Health of the Health Resources and Services Administration, and the Office of Minority Health of Substance Abuse and Mental Health Services Administration (as established pursuant to section 1707A of the Public Health Service Act (42 U.S.C. 300u–6a)), for fiscal year 2021 and each subsequent fiscal year, the amount that is twice the amount of funds made available to the respective Office of Minority Health for fiscal year 2020.